Citation Nr: 1440620	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  13-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In the February 2013 rating decision, the RO considered the Veteran's claim for VA benefits on the merits, effectively reopening the claim.  The Board, however, cannot ignore jurisdictional matters, and it must independently determine if the claims were properly reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied the claim of service connection for hearing loss; after the appellant was notified of the adverse determination and of his procedural and appellate rights, he did not complete an appeal to the rating decision or submit new and material evidence within the one-year appeal period.
 
2.  The evidence added to the claim file since the June 1998 rating decision relates to an unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

The criteria for reopening the claim for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1998 rating decision, the RO denied service connection for bilateral hearing loss.  After the appellant was notified of the adverse determination and of his procedural and appellate rights, in a July 1998 statement, the Veteran withdrew all pending appeals.  The June 1998 rating decision became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

The evidence of record at the time of the rating decision in June 1998 includes the Veteran's service treatment records, private treatment records, a December 1996 VA examination, an August 1997 medical opinion and a January 1997 VA examination report, as well as statements in support of the Veteran's claim.

Current Claim to Reopen

In July 2012, the Veteran submitted a statement interpreted by the RO as a request to reopen the issue of service connection for left ear hearing loss.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The additional evidence presented since the June 1998 rating decision includes the Veteran's January 2012 VA examination report and testimony from his April 2014 videoconference hearing.  

The Veteran's January 2012 VA examination report speaks directly to the issue of a nexus between the Veteran's left ear hearing loss and service.  Similarly, during his April 2014 hearing, the Veteran provided greater detail regarding the injuries he sustained prior to and after service.  

The January 2012 VA examination report and April 2014 hearing testimony directly addresses the issue of whether the Veteran's hearing loss was related to his service as opposed to outside factors.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus the additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a relationship between the Veteran's hearing loss and service; the lack of such evidence was in part the basis for the previous denial of the claim.  As the evidence is new and material under 38 C.F.R. § 3.156, reopening the claim of service connection for left ear hearing loss is warranted.


ORDER

New and material evidence has been presented and the claim of service connection left ear hearing loss is reopened; to this extent only, the appeal is granted.





REMAND

Service treatment records include the Veteran's June 1969 report of medical examination for enlistment which notes a childhood bicycle accident but which demonstrates a normal hearing examination, and hearing loss is not demonstrated at any time during service or at the time of his discharge.  

The evidence of record includes private treatment records from Dr. R.R. dated in September 1981 which include the Veteran's report that he fractured his skull in and that he had a hearing problem since that injury.

In a January 2012 VA examination, the VA examiner determined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service based largely upon the September 1981 findings that the Veteran reported hearing problems since his childhood bicycle accident.  

The Veteran later testified at his April 2014 videoconference hearing that he was involved in two accidents, one when he was seven from a bicycle accident and one in 1981 from a motorcycle accident-neither of which caused hearing loss as observed by the Veteran.  

Although the Veteran discussed a childhood bicycle injury at the time of enlistment, no residual symptoms were found and the Veteran's enlistment examination was normal.  Therefore, the Veteran presumption of soundness applies and a new VA examination is required in order to address medical questions using the appropriate, more rigorous, standard.

Finally, the claim file contains private treatment records from Dr. R.R. which were copied into the Veteran's electronic claim file but are unclear.  The Veteran should be contacted and a new copy of such records, if available, should be included in the claim file.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA for Dr. R.R. as well as any other private doctor who has treated the Veteran's left ear hearing loss which is not of record.

2.  Provide the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) for review by a VA examiner. If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss is related to the Veteran's active service.

In reaching that opinion, the examiner is to accept as fact that the Veteran's hearing was found to be normal at enlistment and separation and his reports of hearing loss prior to service may not be considered as they are contradicted by the competent medical evidence of record. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


